         Case 1:21-cv-00423-JSR Document 20 Filed 04/09/21 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 MICHAEL GRECCO and MICHAEL
 GRECCO PRODUCTIONS, INC.,
                                                21-cv-423 (JSR)
              Plaintiffs,
                                                ORDER
         -against-

 AGE FOTOSTOCK AMERICA, INC.,

              Defendant.




JED S. RAKOFF, U.S.D.J.

     Photographer Michael Grecco, through his licensing company

Michael Grecco Productions, Inc., is the registered copyright

owner of several photographs from the television shows Xena,

Warrior Princess and The X-Files (the “Photographs”). Grecco and

Michael Grecco Productions, Inc. bring copyright infringement

claims     against    Age   Fotostock       America,    Inc.,   alleging   that

defendant offered the Photographs for sale on www.agefotostock.com

without authorization in violation of 17 U.S.C. § 106 and removed

copyright management information from the Photographs in violation

of 17 U.S.C. §       1202(b). Before the Court is defendant’s motion to

dismiss the Complaint pursuant to Federal Rule of Civil Procedure

12(b)(6) for failure to state a claim upon which relief can be

granted.




                                        1
         Case 1:21-cv-00423-JSR Document 20 Filed 04/09/21 Page 2 of 2


    Upon consideration, the Court denies defendant’s motion to

dismiss. An opinion explaining the reasons for this ruling will

follow in due course.



SO ORDERED.

Dated:       New York, NY                 ________________________

             April 9, 2021                JED S. RAKOFF, U.S.D.J.




                                      2
